Citation Nr: 9910315	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  95-30 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from January 1973 to 
January 1975 and from November 1990 to April 1991, with 
additional unverified periods of service.  He served in the 
Southwest Asian theater of operations during the Persian Gulf 
War from January to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for a 
psychiatric disorder.  Additional evidentiary development and 
due process are needed prior to further disposition of this 
claim.

Due process

After the RO transferred the veteran's claims file to the 
Board, additional service records were submitted to the RO by 
the veteran and then forwarded to the Board.  These service 
records are pertinent to the veteran's claim, in that they 
regard PTSD.  The veteran has not waived the RO's 
consideration of this evidence.  Therefore, his claim must be 
remanded to the RO for consideration and the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1998).

Evidentiary development

It is clear from the claims file that not all of the 
veteran's VA medical records have been obtained.  The VA 
examination report from January 1993 reports VA 
hospitalizations in March, July, and October 1992.  The VA 
examination report from June 1997 reports that the veteran 
has been hospitalized 17 times between September 1991 and 
March 1997.  Associated with the claims file are 
hospitalization records from September to October 1991, 
December 1991 to January 1992, February to April 1994, August 
to September 1994, September to November 1994, May to June 
1995, and August to September 1995.  Therefore, the 1992 
hospitalization records have not been obtained, and the 
veteran has had approximately seven more periods of 
hospitalization for which there are no records.  The RO must 
obtain all of the veteran's VA treatment and hospitalization 
records from 1991 to the present.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The records from the Social Security Administration indicate 
that the veteran began receiving psychiatric treatment from 
Dr. Ortiz in September 1991.  These records may be relevant 
to the veteran's claim, and an effort to obtain them is 
therefore warranted.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

It is unclear whether all of the veteran's service medical 
records have been obtained.  The veteran has submitted 
several records, but it does not appear that the RO contacted 
the appropriate authorities in an effort to obtain all of his 
service medical records.  The veteran has submitted evidence 
showing that he was placed on the Temporary Disability 
Retired List by the Army National Guard in 1998.  Additional 
service medical records may exist since the veteran underwent 
Physical Evaluation Board Proceedings.  Therefore, the RO 
should request the veteran's service medical records from all 
appropriate sources.  It is also necessary that the RO obtain 
the veteran's personnel records from the National Personnel 
Records Center.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  There are, however, special 
requirements that must be met to establish service connection 
for PTSD.  Service connection for PTSD requires:  (1) medical 
evidence establishing a clear diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second element, the evidence necessary to 
establish that the claimed stressors actually occurred varies 
depending on whether it can be determined that the appellant 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991); see also Gregory v. Brown, 8 Vet. App. 563 
(1996); Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If the claimed stressors are not combat-related, then the 
veteran's lay testimony, by itself, is insufficient to 
establish the stressors occurred, and there must be credible 
supporting evidence that the stressors actually did occur.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources, such as statements 
from fellow service members or others who witnessed or knew 
of the alleged events at the time of their occurrence.

The veteran's service records do not show that he was a 
veteran of combat, and he does not contend such.  Upon 
remand, he should be provided an opportunity to provide 
details regarding his alleged stressors.  The veteran is 
advised that this information is vitally necessary to obtain 
supportive evidence of his particular stressful event(s), and 
if he does not provide sufficient details, an adequate search 
for verifying information cannot be conducted.  

With regard to the first and third elements, the evidence of 
record shows several diagnoses of PTSD.  If the RO is able to 
establish that any of the alleged stressors occurred, it is 
necessary to provide the veteran an additional VA examination 
since there is insufficient detail of the veteran's alleged 
inservice stressors or of the objective findings supporting 
the prior diagnoses.  The examiner should determine (1) the 
exact diagnosis, if any, of the veteran's psychiatric 
disorder(s); (2) whether any established inservice stressors 
were sufficient to produce PTSD; and, if so (3) whether there 
is a link between the current symptomatology and the 
inservice stressors.

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Request from the National Personnel 
Records Center (a) the veteran's 
personnel records for his service in the 
Persian Gulf during 1991, and (b) the 
veteran's service medical records for 
inactive service with the Army National 
Guard until 1998 and for active service 
from 1990 to 1991.  Request that NPRC 
verify the veteran's period of inactive 
service.  If the veteran's service 
medical records are not obtained from 
NPRC, request them from any other 
appropriate source.  Associate all 
requests and records received with the 
claims file.

2.  Obtain and associate with the claims 
file the veteran's complete treatment 
records, to include all mental health 
clinic notes and progress notes, intake 
assessments, psychological tests, and 
discharge summaries, from San Juan and 
Ponce VA Medical Centers (VAMC) from 1991 
to the present.

3.  Request that the veteran complete the 
necessary release for Dr. Ortiz, so that 
the RO may request the records for his 
treatment.  If the RO is unable to obtain 
these records, tell the veteran, so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

4.  Ask the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  He should provide as 
many details as possible of the claimed 
stressors such as dates, places, detailed 
descriptions of the events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  Advise the veteran that he is 
free to submit any evidence supporting 
his alleged stressors, such as statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.

5.  If, and only if, the veteran provides 
specific details regarding his alleged 
stressors, prepare a list of the alleged 
stressors, and include the veteran's 
personnel records showing his service 
dates and duties.  Forward it to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197 (formerly the Environmental 
Support Group), and request that it 
provide any information which might 
corroborate the veteran's alleged 
stressors.  

6.  If, and only if, the RO determines 
that the evidence of record establishes 
the existence of a stressor, or stressors, 
(either through USASCRUR or other credible 
source), schedule the veteran for an 
additional VA psychiatric examination by a 
panel of at least three psychiatrists.  
The RO must specify for the examiners the 
stressor(s) that are established by the 
evidence of record, and the examiners must 
be instructed that only these events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor during service.  

The entire claims folder and a copy of 
this remand must be made available to and 
be reviewed by the examiners in connection 
with the examination.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
medical records showing prior diagnoses of 
PTSD.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  The 
examiners should integrate the previous 
psychiatric findings and diagnoses (PTSD, 
major depression, intermittent explosive 
disorder, adjustment disorder with mixed 
emotional features, depression not 
otherwise specified, personality change 
due to multiple sclerosis, organic 
personality disorder, paranoid 
schizophrenia, non-amnesiac 
aggressiveness, neuroleptic malignant 
syndrome, organic mood disorder with 
delusional features, dysthymia, impulse 
control disorder, antisocial personality 
traits) with any current findings in order 
to obtain a complete picture of the nature 
of the veteran's psychiatric status. 

The examiners' attention is directed to 
the reports of VA examinations conducted 
in 1993, 1994, and 1997; VA 
hospitalization records from 1991 to the 
present; service medical records regarding 
a psychiatric examination in 1992; and 
Physical Evaluation Board Proceedings 
dated in 1998.  After review of the claims 
file, including these records, the 
examiners should confer and discuss the 
veteran's case and thereafter render the 
following medical opinions: 

(a) If a diagnosis of PTSD is deemed 
appropriate, were the verified 
inservice stressors sufficient to 
produce PTSD, and, if so, is there a 
link between the current 
symptomatology and the verified 
inservice stressors.  

(b) For other psychiatric disorders 
found upon examination, is it is as 
likely as not that any diagnosed 
psychiatric disorder other than PTSD 
is related to the veteran's active 
military service (November 1990 to 
April 1991), or to any disease or 
injury incurred during active duty 
for training, or to any injury 
incurred during inactive duty 
training.  

The examiners must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  Following completion of the foregoing, 
review the claims folder and ensure that 
all of the above development actions have 
been conducted and completed in full.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (1998).

8.  Thereafter, readjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder, 
including PTSD, with consideration of the 
additional evidence developed upon remand 
and all evidence received since the 
supplemental statement of the case in 
April 1997.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI,  11.38 (Aug. 26, 
1996).  If the benefit sought on appeal 
remains denied, provide the veteran a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



